          Case 1:20-cv-00362-SPB Document 9 Filed 03/10/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

______________________________________
                                                     )
THE NATIONAL ASSOCIATION FOR THE                     )
ADVANCEMENT OF COLORED PEOPLE                        )
ERIE UNIT 2262 and CITIZENS FOR                      )
PENNSYLVANIA’S FUTURE,                               )
                                                     )
                      Plaintiffs,                    )
                                                     )
               v.                                    )      Case No. 20-cv-00362
                                                     )
FEDERAL HIGHWAY ADMINISTRATION,                      )
and                                                  )
PENNSYLVANIA DEPARTMENT OF                           )
TRANSPORTATION,                                      )
                                                     )
                  Defendants.                        )
_______________________________________              )

               DEFENDANT FEDERAL HIGHWAY ADMINISTRATION’S
               UNOPPOSED MOTION TO FILE ANSWER OUT OF TIME


       Defendant Federal Highway Administration (FHWA) respectfully moves to file its

answer to Plaintiffs’ complaint (ECF No. 1) outside of the 60 days it has to file an answer under

Fed. R. Civ. P. 12(a)(2). Counsel for the FHWA has consulted with counsel for Plaintiffs and

Defendant Pennsylvania Department of Transportation (PennDOT), and they have indicated that

neither Plaintiff nor PennDOT oppose this motion.

       The U.S. Attorney’s Office was served Plaintiffs’ complaint on January 8, 2021.

Pursuant to Fed. R. Civ. P. 12(a)(2), the time for the FHWA to file and serve its answer was 60

days after being served, or March 9, 2021. Counsel for the FHWA did not have an active E-

filing status in this Court to timely file the answer on March 9, 2021. The CM/ECF electronic




                                                1
          Case 1:20-cv-00362-SPB Document 9 Filed 03/10/21 Page 2 of 2




filing registration has now been processed and, upon the Court’s order granting this motion,

Defendant FHWA will file the answer attached hereto as Exhibit 1.

       Respectfully submitted this 10th day of March 2021.

                                             JEAN E. WILLIAMS
                                             Acting Assistant Attorney General
                                             United States Department of Justice
                                             Environment & Natural Resources Division

                                             /s/ Ashley M. Carter
                                             ASHLEY M. CARTER
                                             Trial Attorney
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             150 M St. NE, Rm 3.128
                                             Washington, DC 20002
                                             TEL: (202) 532-5492
                                             FAX: (202) 305-0506
                                             E-MAIL: ashley.carter@usdoj.gov
                                             OR 165397

                                             Attorney for Defendant Federal Highway
                                             Administration




                                                2
